Citation Nr: 0217500	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  01-09 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant had active service from October 1970 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that determination, the RO granted 
the appellant's claim of service connection for PTSD and 
assigned that disability a 10 percent evaluation.  The 
appellant disagreed with the evaluation assigned.  

In his October 2001 substantive appeal, the appellant 
requested a hearing before a Member of the Board sitting at 
the RO.  By an August 2002 letter, the RO notified the 
appellant of the hearing scheduled for September 25, 2002.  
The appellate failed to appear for the hearing.  

This case has been advanced on the docket because 
administrative error resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2002).


REMAND

In October 2001, the RO issued to the appellant a statement 
of the case concerning the evidence considered, the law and 
regulations applicable, and the analysis it employed in 
arriving at the 10 percent evaluation.  Since then, and 
before the RO certified the case to the Board in May 2002, 
the record shows receipt of VA clinical and hospital records 
in 2001 and 2002 discussing the appellant's current mental 
status.  The RO must issue to the appellant a supplemental 
statement of the case if it receives "additional pertinent 
evidence" after issuance of a statement of the case and 
before the case is certified to the Board.  38 C.F.R. 
§ 19.31 (2002).  The record does not show that the RO has 
done so.  

The case is REMANDED to the RO for the following 
development:

The RO should again review the record.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence 
and argument on the matter herein remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).

